Ingraham, J.
(concurring):
I concur with Mr. Justice O’Brien. The plaintiff alleges that he was engaged in important financial and commercial enterprises in the United States involving the use and management by plaintiff of large sums of money intrusted to him by other persons residing in the United States and in foreign countries, and that the statements contained in each of the articles published of and concerning the plaintiff were and are wholly false and untrue, and that by reason thereof the plaintiff has been prevented from following his usual vocation, as set forth in paragraph 1 of the complaint, and has been prevented from engaging in profitable enterprises and his reputation as a capable, honorable and energetic man has been greatly damaged. In Moore v. Francis (121 N. Y. 199) Judge Andrews, in delivering the opinion of the court, says : “ The other class fall, for the most part, at least within the third specification in the opinion of Chief Justice DeGrey,* of words which tend to injure one iri his trade or occupation. The case of words affecting the credit of a trader, such as imputing bankruptcy or insolvency, is an illustration. The action is maintainable in such a case, although no fraud or dishonesty is charged, and although the words were spoken without actual malice. The law allows this form of action not only to protect a man’s character as such, but to protect him in his occupation also against injurious imputations. It recognizes the right of a man to live, and the necessity of labor, and will not permit one to assail by words the pecuniary credit of another, except at the peril, in case they are untrue, of answering in damages,” and the opinion cites with approval the case of Whittalcer v. Bradley (7 D. & R. 649), where it is said: “ Whatever words have a tendency to hurt, or are calculated to prejudice a man who seeks his livelihood by any trade or business, are actionable.” The articles published *322by defendant if believed would certainly injure the reputation of a man engaged in the management of important financial and commercial enterprises involving the use of large sums of money by others. No one would care to intrust a man with large sums of money to aid in important financial commercial enterprises if his extravagance when engaged in like enterprises, had been such as to startle people and get a company with which he was connected into trouble.
■ A charge that a mine managed by the plaintiff had become largely insolvent as a result of extravagance would necessarily impute to the person responsible for the management, a lack of proper business capacity, and would thus be a direct charge of business incapacity which would entitle him to maintain an action for damages caused by the publication.
O’Brien and Hatch, JJ., concurred.
Interlocutory judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer upon payment of costs in this court and in the court below.

 Onslow v. Horne (3 Wilson, 177).— [Rep.